Lumpkin, J.
1. Where the eA’idence ivas conflicting, and no abuse of discretion by the judge below in appointing a receiver appears, this court will not disturb his judgment.
2. Where a receiver of the assets of a partnership was appointed, and the failure of the judge to appoint a member of the firm such receiver is assigned as error, and it appears that no request or prayer was made to him that such member should be so appointed, the propriety or impropriety of such failure is not before this court for adjudication. Judgment affirmed.
The judge passed an order enjoining the defendant from collecting the note, made to him by Taylor and from proceeding further with the business, and ordering that he turn over the possession of all the partnership property to W. F. Parkhurst, who is hereby appointed receiver and is authorized to proceed with the firm business, after giving a $2,500 bond. The defendant excepted to this judgment, because (1) the judge appointed a receiver, and (2) he appointed Parkhurst and not Bliley under proper bond.
O'Neill & Frazer, for plaintiff in error.
P. L. Mynatt, contra.